

114 HR 686 IH: Security Clearance Review Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 686IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Beyer (for himself and Mr. Lieu) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to authorize the Director of the Federal Bureau of Investigation to make security clearance determinations and access determinations for political appointees in the Executive Office of the President, and for other purposes.1.Short titleThis Act may be cited as the Security Clearance Review Act.2.Security clearance determinations and access determinations by Director of FBI for political appointees in Executive Office of the President Section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341) is amended by adding at the end the following:(k)Political appointees in the Executive Office of the President(1)Appointment and access to classified informationNotwithstanding any other provision of law—(A)a political appointee may not be employed in, detailed to, or assigned to, the Executive Office of the President unless such employment, detail, or assignment is clearly consistent with national security; and(B)any political appointee employed in, detailed to, or assigned to, the Executive Office of the President may not have a security clearance, or access any classified information, unless such security clearance is granted, or access determination is made, by the Director of the Federal Bureau of Investigation.(2)Determination and notification(A)If the Director of the Federal Bureau of Investigation denies, suspends, or revokes a security clearance or access to classified information under paragraph (1), the Director shall notify the President and the appropriate committees of Congress of such determination on the date such determination is made.(B)If the President nullifies, reverses, modifies, or otherwise fails to recognize any denial, suspension, or revocation of a security clearance or access to classified information determination made by the Director under paragraph (1), not later than 30 days thereafter, the President shall submit an explanation (in writing) of the reasons for such nullification, reversal, modification, or failure to recognize to the appropriate committees of Congress.(3)Political appointee definedIn this subsection, the term political appointee has the meaning given that term in section 4(a)(4) of the Edward Ted Kaufman and Michael Leavitt Presidential Transitions Improvements Act of 2015 (Public Law 114–136)..